Citation Nr: 0931495	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1980.  Following his discharge from active service, 
he was a member of the South Carolina Army National Guard 
(SCARNG) from December 1980 to October 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran appeared at a Board hearing via video conference 
in August 2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In a decision dated in December 2006, the Board reopened the 
Veteran's claim and remanded it to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development and a decision on the merits.  The AMC/RO 
completed the additional development as directed, denied the 
claim on the merits, and returned the case to the Board for 
further appellate review.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
hypertension is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.1(k), 3.6(a), (c)(3), 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  Thus, the Board finds all VCAA notice 
requirements were complied with.  Further, following issuance 
of the January 2007 letter and completion of additional 
development, the claim was reviewed on a de novo basis, as 
shown in the June 2009 supplemental statement of the case.  
Thus, any timing-of-notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the Veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007). In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. §§ 101(24), 
106; 38 C.F.R. § 3.6(a).  Active duty for training is 
generally full-time Federal duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. § 
3.6(c)(1). Inactive duty for training is generally Reserve 
duty other than full-time duty. 38 C.F.R. § 3.6(d).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to 
a degree of 10 percent within one year from date of 
termination of active duty service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.  Service connection on a presumptive basis 
is not available where the only service performed is active 
duty for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
 
Analysis
	
The Veteran is not service connected for any disorder 
incurred during a term of active duty, active duty for 
training, or inactive duty for training.

The Veteran asserts his hypertension manifested during his 
active service.  A VA medical examiner, however, as noted in 
a May 2009 examination report, opined there is no link 
between the Veteran's currently diagnosed hypertension and 
elevated blood pressure readings during his active service.  
The preponderance of the evidence supports the examiner's 
opinion.

The May 2009 examination report notes the examiner conducted 
a review of the  claims file as part of the examination, to 
include notation of the Veteran's diabetes mellitus, end 
stage renal disease, and residuals of bilateral below the 
knee amputations.  Physical examination revealed blood 
pressure readings of 184/86, 177/74, and 153/74.  The heart 
demonstrated a regular rate and rhythm, but there was 
evidence of a II/IV systolic ejection murmur.  

The examiner noted service treatment records documented 
several blood pressure readings above the normal range.  The 
Veteran's blood pressure in July 1978 was 150/100 concomitant 
with complaints of a continuous headache for 10 days.  A 
short period after that occasion, he presented with a hand 
laceration, and his blood pressure reading was 138/90.  In 
November 1978 it was 122/72, March 1979, 120/80, and December 
1979, 120/66.  As part of his enlistment in the SCARNG, a 
December 1980 Report of Medical History notes the Veteran 
denied a prior history of high blood pressure.  In July 1984, 
his blood pressure was 130/88, when he again denied any 
history of high blood pressure.  The examining physician at 
the time noted the Veteran had no current problems.

Following examination of the Veteran and review of the claims 
file, the May 2009 examiner noted the Veteran had multiple 
end organ disease.  While the Veteran had several episodes of 
elevated blood pressure readings during his active service, 
the examiner noted, they were usually related to pain or some 
stressful event, while the vast majority of his blood 
pressure readings during his active service were within 
normal limits.  As a result, the examiner opined it was less 
likely than so that the Veteran's hypertension had its onset 
during his active service.  The examiner also opined there 
was no indicated the Veteran manifested hypertension to a 
compensable degree within one year of his discharge from 
active service.

As noted in the Introduction, the Veteran was discharged from 
active service in October 1980.  At the hearing he pointed to 
his time in the SCARNG, and he asserted he was in fact full-
time active duty while a member of that entity.  The records 
associated with those events do not advance the Veteran's 
case.

Treatment records of the SCARNG note the Veteran had elevated 
blood pressure readings in June 1984 of 150/100, 160/120, and 
140/95 after being seated five minutes.  A July 1984 Report 
of Medical Examination, however, notes his blood pressure 
reading as 130/88, and the examiner assessed the Veteran's 
vascular system as normal.  SCARNG personnel records note 
that tour of duty ended in July 1984.  Records of the Office 
of the Adjutant General, SCARNG, note the Veteran was ordered 
onto what that state called Full Time Training Duty for 
lengthy tours, beginning in 1984.  While the Veteran may have 
been full time from the perspective of the State of South 
Carolina, there is no indication the appellant was in fact in 
the Federal National Guard during those periods.  See 
generally Perpich v. Department of Defense, 496 U.S. 334, 347 
(1990).  Active service for VA purposes is service performed 
as part of the Federal National Guard.  See 38 C.F.R. §§ 
3.1(k), 3.6(a),(c)(3).  The Board notes further, however, 
that even assuming the Veteran was on a tour of active duty 
for training or inactive duty for training in a Federal 
National Guard capacity, the preponderance of the evidence is 
against finding that the appellant became disabled due to 
hypertension during a tour.  Instead, it shows the disease 
manifested at least to a compensable degree during his non-
federal active periods.

In as much the totality of the evidence supports the 
examiner's opinion, the Board is constrained to fine the 
preponderance of the evidence is against the claim on both a 
presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


